Appeal by the defendant from an order of the Supreme Court, Kings County (Bren*847nan, J.), entered February 1, 2006, which denied his motion for resentencing pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643) upon his conviction of criminal sale of a controlled substance in the second degree (two counts) and criminal sale of a controlled substance in the third degree, which sentence was originally imposed, upon his plea of guilty, on December 10, 1984.
Ordered that the order is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Florio, Carni and Balkin, JJ., concur.